Citation Nr: 0503463	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  99-16 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active military service from February 1967 to 
May 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

The veteran and his wife testified before a hearing officer 
at the RO in December 1999.  A transcript of that hearing has 
been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board received the veteran's case in November 2004.  Upon 
review, it was noted that the veteran had requested a hearing 
before the Board in his August 1999 substantive appeal.  In 
December 2004 the Board contacted the veteran and requested 
clarification regarding his desire for a hearing.  In January 
2005, the veteran responded that he wanted a hearing before a 
Veterans Law Judge at the regional office.

Accordingly, in the interests of due process, this matter is 
REMANDED to the RO for completion of the following:

The RO should schedule the veteran for a 
hearing at the RO before the Board, in 
accordance with the docket number of his 
appeal.  The RO should notify the veteran 
of the date, time and place of the 
hearing by letter mailed to his current 
address of record.  All correspondence 
pertaining to this matter should be 
associated with the claims folder.

Thereafter, the case should be returned to the Board for 
further appellate action.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




